Citation Nr: 0737233	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This case has since been 
transferred to the Milwaukee, Wisconsin VARO.

The veteran also initiated an appeal regarding the evaluation 
for his service-connected left knee disorder, and this issue 
was addressed in the November 2004 Statement of the Case.  In 
his January 2005 Substantive Appeal, however, he limited the 
issues on appeal to the three claims addressed in this 
decision only.

The reopened claim of service connection for a skin disorder, 
to include as due to herbicide exposure in Vietnam, as well 
as the claim of entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD which is 
predicated on either combat with the enemy or a corroborated 
in-service stressor.

2.  The veteran's currently diagnosed depression has not been 
shown to be etiologically related to service.

3.  The veteran's prior claim of service connection for a 
skin disorder was denied in unappealed rating decisions from 
November 1972 and August 1978.

4.  Evidence received since the August 1978 denial is new, 
serves to establish a diagnosis of a skin disorder, and 
raises a reasonable possibility of substantiating the service 
connection claim in view of the veteran's in-service skin 
treatment.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated as a result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Subsequent to the final August 1978 denial, new and 
material evidence has been received to reopen a claim of 
service connection for a skin disorder, to include as due to 
herbicide exposure in Vietnam.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
regarding the claim of service connection for a psychiatric 
disorder in February 2002.  A more thorough letter, 
addressing PTSD and including a PTSD questionnaire, was 
issued in December 2004.  While the second letter was issued 
subsequent to the appealed rating decision, the veteran's 
case was subsequently readjudicated in a December 2005 
Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter, 
followed up by an April 2007 Supplemental Statement of the 
Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  As described below, the RO has 
obtained extensive documentation regarding the veteran's 
service from the service department.  The Board also notes 
that the veteran has been afforded a comprehensive VA 
psychiatric examination in conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the nature of the veteran's 
claimed disorder, particularly in regard to the question of a 
current diagnosis of PTSD.

During service, the veteran was seen for complaints of 
nervousness and nervous spells in April 1972.  At that time, 
the veteran was facing a disciplinary proceeding and was 
"despondent over his life situation."  An impression of 
tension headaches with anxiety reaction was rendered.

Subsequent to service, the veteran first underwent VA mental 
health treatment in April 2002, when screening for depression 
was noted.  A social work record from August 2002 contains 
notations of flashbacks and nightmares about combat in 
Vietnam.  

The veteran's Social Security Administration records include 
a disability report prepared by Kenneth E. Sherry, Ph.D., 
from August 2002.  Dr. Sherry noted that the veteran had been 
in Vietnam for three to four months in 1971 before being 
wounded.  He reported being wounded "by having someone in 
his platoon having stepped on a land mine."  An Axis I 
diagnosis of PTSD was rendered.

Subsequently, the veteran underwent a VA psychology 
assessment in October 2002, at which time it was noted that 
he displayed symptomatology that "may be indicative" of 
depression or PTSD.  A November 2002 record from a psychology 
intern indicates that the veteran qualified for a diagnosis 
of PTSD.  At that time, he reported racial discrimination, 
combat, and being wounded twice while on a tour of duty in 
Vietnam.  The PTSD diagnosis is also noted in several 
subsequent records from the psychology intern.  A March 2005 
record, provided by a VA doctor, contains a diagnosis of 
depressive disorder, not otherwise specified, rule out PTSD.  

In January 2007, the veteran was seen "today for 15 
minutes" by a VA psychiatrist.  During this session, the 
veteran described his current symptoms but made no references 
to any in-service stressors.  The psychiatrist rendered an 
Axis I diagnosis including depressive disorder, not otherwise 
specified; and PTSD.

In March 2007, the veteran underwent a VA psychiatric 
examination, with an examiner who reviewed the claims file.  
The examiner noted the veteran's in-service despondency, but 
during the examination the veteran did not specify stressors 
but instead stressed his depression, particularly in 
reference to being "really affected" by the Iraq war.  The 
examiner rendered an Axis I diagnosis of depression, not 
otherwise specified.  In explaining this diagnosis, the 
examiner noted that the Axis I diagnosis was "much less 
likely than not associated with the symptoms shown in 
service."  He also stated that the veteran himself made 
little to no argument that his mental disorders were 
connected to his time in the military or the tension 
headaches with anxiety therein.  The examiner further noted 
that, although the veteran had been diagnosed with PTSD, 
there were no confirmed stressors of record.  Also, there was 
no indication of a current diagnosis that had been related to 
the in-service tension headaches.

Given this examination report, the Board finds that the 
evidence of record, on balance, supports the preliminary 
finding that the diagnosis of PTSD is not appropriate in the 
veteran's case.  The evidence supporting this diagnosis, 
notably the reports from the noted psychology intern and the 
January 2007 "15 minutes" evaluation, indicate the 
diagnosis but without a detailed explanation or any 
discussion of how such a diagnosis was related to in-service 
stressors.  By contrast, the VA examiner described an 
extensive interview with the veteran, reviewed the claims 
file, and stressed the absence of specific in-service 
stressors in making a diagnosis limited to depression.  The 
Board thus finds this evidence to be substantially more 
probative than the other records in terms of the diagnosis.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board 
may favor the opinion of one competent medical professional 
over that of another so long as an adequate statement of 
reasons and bases is provided).  

Even if the Board were to accept the diagnosis of PTSD in 
this case, for the sake of argument, this diagnosis must be 
based upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal and the Marksman 
Rifle Badge; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  The veteran's military records 
indicate that his principal in-service duty was that of 
rifleman, but his service medical records do not suggest any 
combat-related wounds or other incidents of treatment 
reflecting combat.  In short, there is no evidence of record 
to suggest the veteran's participation in combat with the 
enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran's DD Form 214 does not corroborate service 
in the Republic of Vietnam, or any related citations.  
However, a July 1971 VA treatment record indicates that the 
veteran "was in Vietnam for two months 60 days."  A 
separate record from that month contains a similar notation.  
The veteran noted in a January 2003 statement that he was 
stationed in Vietnam for several months in either late 1970 
or early 1971.  He described a grenade-launching incident at 
Khe Sanh, during which three men were wounded.  Also, he 
reported several rocket and mortar attacks at his base camp.  
He identified two men that he served with but did not 
indicate that they had been injured and noted that he had no 
knowledge of their current whereabouts.

Following a February 2003 letter from the RO, the Department 
of the Navy, Headquarters United States Marine Corps 
Personnel Management Support Branch, notified the RO in March 
2003 that a search of his unit's (Company H, 2nd Battalion, 
9th Marines) diaries did not show any casualties or that the 
veteran was in Vietnam.  The veteran's "combat history and 
embarkation slips" also did not show that he was in Vietnam.  
A recommendation was made for the RO to contact the Marine 
Corps Historical Center for further unit information.

In June 2004, the RO contacted the Marine Corps Historical 
Center for command chronologies for the veteran's unit for 
the period from December 1970 through February 2001.  The 
records received from the Marine Corps Historical Center 
concern the veteran's unit, but only through November 1970.  
These records show several command chronologies of sailings 
of the veteran's unit that entered the waters off of the 
Republic of Vietnam, but these records do not indicate the 
veteran's presence on such sailings, and his service 
personnel records indicate that he was stationed in 
California until early December of 1970.  

This evidence was referenced in the RO's November 2004 
Supplemental Statement of the Case.  In that issuance, the RO 
did note the service medical record notations of service in 
Vietnam and resolved reasonable doubt in the veteran's favor 
as to the question of service in Vietnam.  See 38 U.S.C.A. 
§ 5107(b).  Nevertheless, there remains no corroborated in-
service combat participation or stressors, despite the 
corroboration efforts of the RO.

Overall, the evidence of record does not reflect 
participation in combat with the enemy, and there is no 
evidence showing that any diagnosis of PTSD is based upon a 
corroborated stressor from service.  As such, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim insofar as PTSD is concerned.

That notwithstanding, the Board is aware that the veteran has 
also been diagnosed with depression, not otherwise specified, 
but there is no competent medical evidence relating this 
particular disorder to service.  Indeed, the March 2007 VA 
examination report clearly indicates that it is much less 
likely than not that such disorder is etiologically related 
to service, including tension headaches with anxiety reaction 
therein.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2007 hearing testimony.  He has also submitted 
statements from several relatives in support of his claim.

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder

Preliminarily, the Board has considered the VCAA's "notice" 
provisions with regard to this claim but finds that, given 
the partially favorable action taken below, no further 
assistance in developing the facts pertinent to this limited 
matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for a skin disorder was denied in a November 1972 
rating decision on the basis that, while the veteran was 
treated for a rash of the feet in service in April and May of 
1972, no further treatment had been indicated.  The Board 
also notes that the veteran was seen for a possible fungal 
infection of the shoulders and elbows in September 1971, 
although this was not described in the rating decision.  The 
veteran was notified of this denial in January 1973 but did 
not respond within the following year.  

Subsequently, in August 1978, the RO denied a claim of 
service connection for "jungle rot" of the feet on the 
basis that an August 1978 VA examination revealed no rash of 
the hands or feet.  The veteran was notified of this denial 
in September 1978 but again did not respond within the 
following year.  The Board therefore finds that the August 
1978 rating decision is final under 38 U.S.C.A. § 7105(c), 
and the question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of that decision.

The Board notes that neither of the prior rating decisions 
appears to have taken into account the question of an 
herbicide-related etiology, pursuant to 38 U.S.C.A. 
§§ 3.307(a)(6) and 3.309(e).  Given the partially favorable 
disposition below and the ensuing evidentiary development, 
however, the Board will not consider whether to provide 
consideration of these regulations as a separate de novo 
claim, for the sake of brevity and clarity.  The veteran will 
not be prejudiced by such action, as he will have ample 
opportunity to offer evidence into the record prior to a 
final determination.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

As to the evidence received since the August 1978 decision, 
the Board finds that there are now medical records indicating 
a post-service skin disorder.  A VA treatment record from May 
2000 includes a diagnostic impression of tinea corporis, 
noted to include circular erythematous patches and raised 
scaly borders of the chest and back.  Also, recurrent cysts 
of the face and trunk were noted in October 2002, and 
subsequent VA records show further treatment for this 
symptomatology.

In summary, much of the medical evidence received since the 
August 1978 decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Moreover, this evidence relates 
to the question of a current skin diagnosis, which had not 
previously been established subsequent to service.  As the 
veteran was in fact treated for skin problems in multiple 
areas during service, the evidence raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran has submitted new and material 
evidence to reopen his previously denied claim of service 
connection for a skin disorder, and this claim is reopened.  
For the reasons described in further detail below, however, 
the Board will not reach a determination of this claim, with 
consideration of herbicide exposure, until further 
evidentiary development is accomplished on remand.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

New and material evidence has been received to reopen a claim 
of service connection for a skin disorder, to include as due 
to herbicide exposure in Vietnam; to this extent only, the 
appeal is granted.




REMAND

In terms of the veteran's de novo claim of service connection 
for a skin disorder, the Board observes that he was treated 
for skin symptomatology both during and after service, as 
noted above.  To date, however, the veteran has not been 
afforded a VA examination to ascertain the nature and 
etiology of this disorder.  Given the aforementioned 
evidence, the Board finds that such an examination is 
"necessary" under 38 U.S.C.A. § 5103A.  

The Board also notes that, during his September 2007 Travel 
Board hearing, the veteran cited to treatment for skin 
problems at the Little Rock, Arkansas VA Medical Center 
(VAMC) in 1974 or 1975.  Records of such treatment have not 
been requested to date and may have probative value in regard 
to the veteran's service connection claim.  Efforts must be 
made to obtain such records, pursuant to 38 C.F.R. 
§ 3.159(c)(2).

As the determination of this service connection claim could 
substantially impact the claim of entitlement to TDIU, a 
final determination on that claim cannot be made until the 
development of the service connection claim is accomplished.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Little Rock VAMC should be 
contacted, with a request for all records 
of treatment of the veteran from 1974 and 
1975.  All records obtained pursuant to 
this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA dermatological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed skin 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each noted skin disorder.  
Specific commentary should be offered as 
to whether the veteran has chloracne, any 
other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that current 
disorders, if present, are related to the 
veteran's period of active service.  If 
chloracne, any other acneform disease 
consistent with chloracne, or porphyria 
cutanea tarda, the examiner should offer 
a similar opinion as to whether such 
disorders were manifest to a compensable 
degree within one year following the last 
date of claimed exposure during service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
skin disorder, to include as due to 
herbicide exposure in Vietnam; and 
entitlement to TDIU should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


